Citation Nr: 1727975	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right wrist disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from September 1978 to September 1982.

This case initially came before the Board of Veterans' Appeals (Board) on appeal rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal is in regard to an August 2016 Board decision. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Subsequently, a Joint Motion for Partial Remand (JMPR) was entered to vacate the Board decision as it pertained to the issues cited above. In April 2017, the Court issued an order granting said motion and remanded the case to the Board for further development. The appeal has returned to the Board for additional consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive a new VA examination. 

The Veteran in this case seeks entitlement to service connection for a right wrist disability and a low back disability. In pertinent part, the Veteran contends that while in the Coast Guard, he often worked on slippery surfaces. As a consequence, he often fell, injuring his wrist and back.

The Court's April 2017 JMPR found that the Board erred by relying on a December 2009 VA examination that was inadequate for rating purposes for two reasons. First, the examiner provided an inaccurate assessment of the medical evidence in the service treatment records (STRs) because he opined that the Veteran was seen in service for a "mild" right wrist sprain but the STRs reflect an assessment of a "severe" right wrist sprain. Second, the examiner failed to explain why direct service connection was not warranted. 38 C.F.R. § 3.303(d) (2016)); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established").

Notably, the April 1982 STR included an assessment of "severe sprain" in the right wrist. In respect to the low back disability, the December 2009 VA examiner merely noted the Veteran's report of low back pain since service due to marine construction and lifting heavy weights on the ship. The examiner did not note the STRs that reflect the Veteran was treated for a low back muscle strain in October 1979, a back muscle strain in August 1980 with evidence of some spasms between the shoulder blades, and back complaints in September 1980 after diving in a pool. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008) (when providing a medical examination, "the Secretary . . . must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history").

Further, the December 2009 VA examiner's rationale focused solely on chronicity of symptoms during service and thereafter for purposes of establishing entitlement to service connection under 38 C.F.R. § 3.303(b). Under 38 C.F.R. § 3.303(b), there are two alternative methods of establishing service connection for certain diseases, such as arthritis, that are identified as chronic under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b) (one method for establishing service connection is to show continuity of symptomatology: (1) a condition was noted during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms). The December 2009 VA examiner's rationale in support of the negative nexus opinions was that there was no evidence of chronicity of symptoms in the STRs and following active duty. This rationale did not explain why delayed direct service connection was not warranted for purposes of 38 C.F.R. § 3.303(d).

As such, pursuant to the Court's April 2017 JMPR and order, this case is remanded so that the AOJ can provide the Veteran with a new VA examination in order for the examiner to address whether there is an etiological link between the Veteran's service and his current right wrist and low back disabilities for purposes of establishing direct service connection under 38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right wrist and low back disability. The entire claims file as encompassed in VBMS and Virtual VA files should be made available to, and be reviewed by, the examiner in conjunction with the examination. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed  right wrist disability and low back disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.

In providing the requested opinions, the examiner should refer to the pertinent evidence of record, including the Veteran's documented in service right wrist injury characterized as a "severe sprain" in 1982, and the Veteran's documented in service back injury with treatment from 1979 to 1980, as well the Veteran's lay statements concerning his injuries.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




